Citation Nr: 1453562	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  14-05 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a compensable disability rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1956 to October 1957.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  This case was previously before the Board in July 2014, when the issue remaining on appeal was remanded for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The most probative evidence of record indicates that the Veteran's hearing acuity has been no worse than Level I in the right ear or Level I in the left ear during the period on appeal.


CONCLUSION OF LAW

A compensable rating for bilateral hearing loss is not warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, including §§ 4.85, 4.86, Diagnostic Code (Code) 6100 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  An August 2012 letter explained the evidence necessary to substantiate this claim, the evidence VA was responsible for providing, the evidence the Veteran was responsible for providing, and how effective dates of awards are assigned.  The Veteran has had ample opportunity to respond/supplement the record; he has not alleged that notice was less than adequate.

The Veteran's pertinent VA and private treatment records have been secured.  The RO arranged for VA audiological examinations in September 2012 and September 2014.  The September 2014 VA examination report complies with the Board's remand instructions and is adequate for rating purposes.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  No further development of the evidentiary record is necessary.  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  The appropriate evaluation for hearing impairment is determined under the criteria in 38 C.F.R. §§ 4.85, 4.86.

Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings may be appropriate in an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  As will be explained in greater detail below, the Board finds that "staged" ratings are appropriate in this case.  Where there is a question as to which of two evaluations applies, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran contends that he is entitled to a compensable rating for bilateral hearing loss.  Such disability has been rated as noncompensably disabling under 38 C.F.R. § 4.85, Diagnostic Code 6100.  

Ratings for hearing loss disability are derived from Table VII of 38 C.F.R. § 4.85 by a mechanical application of the rating schedule to numeric designations for Levels of hearing acuity assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The numeric designations correspond to eleven auditory acuity levels, indicated by Roman numerals, where Level I denotes essentially normal acuity and Level XI denotes profound deafness.  The assignment of the appropriate numeric level is based on the results of controlled speech discrimination tests in combination with the claimant's average hearing threshold.  The average threshold is obtained from puretone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85.

The Rating Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, based on testing (by a state-licensed audiologist) including puretone thresholds and speech discrimination (Maryland CNC test).  See 38 C.F.R. § 4.85.  Where the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or there is an exceptional pattern of hearing impairment (as defined in 38 C.F.R. § 4.86) the rating may be based solely on puretone threshold testing.  See 38 C.F.R. § 4.85, Table VIA.

Under 38 C.F.R. § 4.86, evaluation of veterans with certain patterns of exceptional hearing impairment is contemplated.  In the case where puretone thresholds are 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz), either Table VI or Table VIA is applied, and whichever results in the higher numeral shall be applied.  38 C.F.R. § 4.86(a).  In addition, when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the higher numeral of Table VI or Table VIA is also applied, and that numeral will then be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b).

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as deemed appropriate and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claim.

The issue on appeal seeking an increased rating for bilateral hearing loss arises from an October 2011 claim.  VA regulations allow for the assignment of an increased rating up to one year prior to receipt of a formal claim for increase, when it is factually ascertainable that an increase in disability had occurred.  38 C.F.R. §§ 3.157, 3.400(o)(2).  In this case, VA must review the evidence of record from October 2010 (a year prior to the October 2011 claim leading to this appeal), to determine if there was an ascertainable increase in the Veteran's hearing loss.

To inform the context and the history of the Veteran's bilateral hearing loss, the Board has noted that the most recent audiometric data of record preceding the period on appeal is presented in an authorized July 2008 VA examination report.  In brief, the applicable mechanical application of the pertinent rating criteria to this audiometric data yields the noncompensable rating that was in effect prior to the period currently on appeal.  The data numerically shows average puretone thresholds of 51 decibels in the right ear and 44 decibels in the left ear.  The data also shows speech recognition ability of 88 percent in the right ear and of 92 percent in the left ear.

The audiometric data of record from the period currently on appeal is presented in a June 2012 private audiology report, a September 2012 VA examination report, and a July 2014 VA examination report.

A set of private outpatient records (with a VBMS receipt date of September 11, 2012) includes a private June 2012 audiology report from "Valley Audiology" that is presented in graphical format.  The report is attached to a report titled "Veteran's Administration Diagnostic Audiological Evaluation."  In accordance with the directives of the July 2014 Board remand, the September 2014 VA examiner included numerical interpretation of the June 2012 private report's graphical presentation of data.  (The Board observes that the September 2014 VA examiner's competent interpretation of the graphical audiometric data matches the Board's initial interpretation/estimation presented in the July 2014 remand).

As confirmed by the interpretation of the September 2014 VA examiner, the June 2012 private report's graphical presentation of data appears to show that puretone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
X
45
60
65
65
LEFT
X
40
50
65
60

The average puretone thresholds appear to have been 59 decibels in the right ear and 54 decibels in the left ear.  Speech recognition testing is noted to have been performed using the Maryland CNC test required for VA rating purposes.  Speech audiometry testing results appear to show speech recognition ability of 72 percent in the right ear and 84 percent in the left ear.

Taken at face value, and applying Table VI, the hearing acuity shown in the June 2012 private audiometric report corresponds to Level V hearing impairment in the right ear and Level II hearing impairment in the left ear.  No exceptional pattern of hearing loss as defined in 38 C.F.R. § 4.86(a) is shown for either ear.  Under 38 C.F.R. § 4.85, Table VII, such hearing acuity would warrant a 10 percent rating under Code 6100.  However, as discussed below, the Board finds the June 2012 private audiometric data presents an outlier amongst the probative evidence of record and the Board must conclude that the other evidence of record shows that the Veteran's hearing loss is not compensably disabling and is unlikely to have been compensably disabling during the period on appeal.

The June 2012 private audiology report includes a mention of a history of a problem with fluid behind the eardrum "3-4 months ago" that was treated with medication.

On September 2012 VA audiology assessment, audiometry revealed that puretone thresholds, in decibels, were:

HERTZ

500
1000
2000
3000
4000
RIGHT
X
40
50
60
65
LEFT
X
35
45
60
65

The average puretone thresholds were 54 decibels for the right ear, and 51 decibels for the left ear.  Speech audiometry revealed speech recognition ability of 96 percent in each ear.

Under Table VI, the hearing acuity shown constitutes Level I hearing impairment in the right ear and Level I hearing impairment in the left ear.  No exceptional pattern of hearing loss as defined in 38 C.F.R. § 4.86(a) is shown for either ear.  Under 38 C.F.R. § 4.85, Table VII, such hearing acuity warrants a 0 percent rating under Code 6100.  Thus, this examination report's audiometric findings do not provide a basis for assigning an increased rating for the Veteran's bilateral hearing loss disability.

On September 2014 VA audiology assessment, audiometry revealed that puretone thresholds, in decibels, were:

HERTZ

500
1000
2000
3000
4000
RIGHT
X
40
55
65
60
LEFT
X
35
50
60
60

The average puretone thresholds were 55 decibels for the right ear, and 51 decibels for the left ear.  Speech audiometry revealed speech recognition ability of 96 percent in each ear.

Under Table VI, the hearing acuity shown constitutes Level I hearing impairment in the right ear and Level I hearing impairment in the left ear.  No exceptional pattern of hearing loss as defined in 38 C.F.R. § 4.86(a) is shown for either ear.  Under 38 C.F.R. § 4.85, Table VII, such hearing acuity warrants a 0 percent rating under Code 6100.  Thus, this examination report's audiometric findings do not provide a basis for assigning an increased rating for the Veteran's bilateral hearing loss disability.

The September 2014 VA examiner elicited from the Veteran his own account regarding the effect his hearing loss has on his daily living activities.  In this regard, the Veteran described that "he has difficulty understanding conversations even with his hearing aids.  He feels he does not always understand a conversation."  Notably, the Veteran also expressed that "[h]e is unsure if this issue is due to his hearing or his ability to pay attention as he has had several strokes."

The September 2014 VA examiner also provided comment describing the expected impact the degree of hearing loss found would have on occupational functioning, explaining that the Veteran "sustains a mild to moderate SNHL in each ear with excellent word recognition.  He should function well with his hearing aids.  He will experience more difficulty if he is in the presence of background noise."

At the time of the Board's July 2014 remand of this case, the Board sought development of the evidence to address the apparent discrepancy between the private June 2012 audiology report indicating compensably severe hearing loss and the VA audiometric data (both before and after the June 2012 private report) showing noncompensable hearing loss.  The September 2014 VA examination report presents answers to the Board's inquiries in an attempt to interpret and reconcile the evidence.

Significantly, the VA examiner was asked to state whether the nature of the Veteran's service-connected hearing loss is such that it may reasonably be expected to undergo periods of variable deterioration followed by improvement of
hearing acuity or, alternatively, whether the deterioration and improvement of
hearing acuity suggested by the audiometric data of record is inconsistent
with the nature of the Veteran's type of chronic hearing loss.  In response, the September 2014 VA examiner states that the specific diagnostic pathology responsible for the Veteran's bilateral hearing loss disability is sensorineural hearing loss (SNHL), and the VA examiner explains that SNHL generally tends to "stay stable or gradually decrease (get worse) over time."

The September 2014 VA examiner was also asked to discuss the significance, if any, of the problem with fluid behind the eardrum referenced in the June 2012 private report in explaining the disparities in the audiometric data and the severity of the service-connected hearing loss.  On this topic, the September 2014 VA examiner explained that the June 2012 private audiology test results "are
not consistent with fluid in either ear."  Noting that "[t]he loss is reported to be a
SNHL," the September 2014 VA examiner concludes that "[f]luid was not an issue."

This case presents the Board with a situation in which all of the probative competent audiological evidence shows audiometrics that fail to meet the quantitative criteria for a compensable disability rating with the lone exception of the June 2012 private audiological evaluation.  The Board has given careful deliberation and consideration to the question of how to most appropriately reconcile the evidence in this case.  Preliminarily, the Board finds that the relative consistency of the multiple competent VA audiology examination reports in this case lends probative weight to their findings such that the Board cannot reject the VA examination findings in favor of those of the lone contrary June 2012 private audiology report.  Thus, the Board must consider whether the conflicting reports may be reasonably read together, or whether the Board must accept some evidence and reject other evidence in the context of this case.

The Veteran's bilateral hearing loss disability was shown to be noncompensably disabling by clear objective VA audiological testing results in the July 2008 VA examination report (prior to the period on appeal), the September 2012 VA examination report, and now most recently in the September 2014 VA examination report.  The September 2014 VA examination report explains that the Veteran's hearing loss and audiometric data have not been affected by fluid in either ear and that his disability is attributable to SNHL that is not expected to improve during periods or to fluctuate between greater and lesser severity.

The Board finds that the September 2014 VA examiner's opinion, presented by a competent expert informed by review of the pertinent information, is highly probative in explaining the general nature of SNHL and explaining that the Veteran's shown hearing loss (including in the June 2012 private report) did not reflect a separate problem of fluid in either ear.  The September 2014 VA examiner's opinion in these regards is not contradicted by any other probative evidence, and the Board finds it persuasive.

Accordingly, the Board finds that the Veteran's bilateral hearing loss, as it is SNHL, is unlikely to have worsened and then improved as would be suggested by reading the VA audiology reports and June 2012 private audiology report together.  As the Board has not been presented with any reason or explanation to find that the Veteran's specific case of SNHL may be so exceptional, the Board concludes that  it is most reasonable to consider the VA and private reports as presenting conflicting accounts of the Veteran's SNHL severity, as otherwise accepting all of the results together yields a symptom history inconsistent with the nature of the disability in question.

The Board must then determine whether the June 2012 private audiological report is an outlier inconsistent with the weight of the most probative evidence or, alternatively, is more reflective of the Veteran's SNHL disability than the multiple contrary VA audiological examination reports that contradict it.

The Board finds that the June 2012 private audiological report is most reasonably viewed as an outlier in the context of the broader set of probative evidence; it is outweighed by the probative value of the multiple VA examination reports that contradict it with essential consistency amongst themselves at significant times prior to and following the June 2012 report.  Considering all of the evidence, the Board is unable to conclude that the June 2012 private audiological report, standing alone, is a persuasive demonstration of actual worsening of the Veteran's bilateral hearing loss.

The Board notes that the Veteran's June 2013 notice of disagreement asserted that he did not believe that the September 2012 VA audiometry results were accurate and expressed particular concern that the high speech discrimination/recognition scores did not appear to reasonably correspond with his difficulties understanding speech.  The Veteran explained "I do not believe that my speech discrimination is 96 percent for each ear as I have an incredibly difficult time hearing and understanding when other people speak to me."  The Veteran is competent to remark, as he has, that he experiences difficulty understanding speech.  The Board's attention is drawn to the fact that the September 2012 speech discrimination scores are higher than those in the June 2012 private report and also higher than those shown in the prior VA examination report.  However, the Veteran's performance on speech recognition testing during the September 2014 VA examination confirmed the September 2012 results in that the Veteran's responses reflected the exact same recognition rates.  The Board observes, in passing, that the Veteran himself indicated that some of his difficulty processing words in conversations may relate to separate impairment associated with past strokes.  In any event, the authorized objective speech recognition testing performed by VA audiologists has now twice shown 96 percent speech recognition in both ears; the Board finds that this is probative competent evidence reflecting the appropriate standardized quantification of the Veteran's speech recognition ability.  Assuming, for the sake of this analysis, that all of the shown impairment of speech recognition is attributable to the service-connected hearing loss, the most probative evidence (as identified and analyzed above) simply does not show a degree of disability meeting the criteria for a compensable rating.

To summarize, in light of the probative and uncontradicted explanation of the general nature of SNHL presented in the September 2014 VA examination report, the Board cannot conclude that the Veteran's SNHL worsened around the time of the June 2012 private report and subsequently improved by the time of the September 2012 VA examination report (a mere three months later) absent any persuasive explanation indicating that the Veteran's SNHL is an exception to that diagnosis' general pattern.  The Board notes that SNHL of a noncompensable severity is shown consistently in the VA examination reports dated in July 2008 (prior to the appeal period), September 2012, and September 2014; the Board finds that the consistency of these several reports suggests that they present a reliably accurate assessment of the severity of the Veteran's chronic SNHL throughout the period.  In light of the essential consistency of the findings of the several VA examination reports, the Board is not persuaded that the greater severity of SNHL indicated only by the June 2012 private report, is an accurate reflection of the severity of the Veteran's SNHL for any portion of the period on appeal.

The Board has considered whether a 10 percent rating may be appropriate for the portion of the period on appeal from the June 2012 private audiology report to the September 2012 VA audiology report.  However, assigning a 10 percent rating for this period followed by a noncompensable rating thereafter would require finding that the Veteran's SNHL temporarily worsened and then improved; the September 2014 VA audiology report clearly indicates that such fluctuation is not consistent with the general nature of SNHL.  The Board finds no competent evidence of record indicating the Veteran's specific case of SNHL may be an exception, and thus the Board must conclude that the Veteran's SNHL has not experienced such a significant fluctuation in severity and is most accurately depicted by the essentially consistent findings of the several VA audiology examination reports spanning prior to and following the outlier June 2012 private audiology report.

The Board notes that in Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the Court held that, unlike the schedular criteria for rating hearing loss, the extraschedular provisions do not rely exclusively on objective test results to determine whether referral for an extraschedular rating is warranted.  The Court held an examining VA audiologist must describe the functional effects caused by a hearing disability in his or her final report.  Martinak, 21 Vet. App. at 455.  The Veteran has provided statements describing his hearing impairment.  Most recently, the September 2014 VA examination report shows that the Veteran described that he struggles to understand conversations even when his hearing aids are in, and that he was unsure of the extent to which such difficulty was a product of hearing loss or, rather, difficulty paying attention associated with residuals of past strokes.

Consideration has been given regarding whether the schedular evaluation is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director of the Compensation and Pension Service for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, a determination must be made as to whether the schedular criteria reasonably describe a Veteran's disability level and symptomatology.  If the schedular rating criteria reasonably describe a Veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  If the schedular rating criteria do not reasonably describe a Veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization is found, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular rating.

Comparing the audiometry findings and impairment due to bilateral hearing loss shown with the rating schedule, the Board finds that the degree of disability shown throughout the entire period under consideration is wholly encompassed by the schedular criteria, and consequently those criteria are not inadequate.  The Veteran essentially complains of difficulty hearing and understanding speech, and these impairments are precisely what are contemplated in the applicable rating criteria which feature hearing thresholds and speech discrimination / recognition findings.  The evidence does not suggest extraordinary or unusual aspects of the Veteran's hearing loss manifestations.  (The Board observes that to any extent to which the Veteran's functional complaints are suggested to be associated with cognitive processing deficits associated with past strokes, such impairment would not be for consideration here as diagnoses associated with the past strokes are not service-connected and not on appeal.)  Therefore, referral for consideration of an extraschedular rating is not necessary.

The record does not suggest, and the Veteran has not alleged, that he is rendered unemployable by his bilateral hearing loss.  The matter of entitlement to a total disability rating based on individual unemployability is not raised by the record in the context of this claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

A compensable rating for bilateral hearing loss is denied.



____________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


